Gray, J.
A tenant in possession, even after his lease has expired, cannot deny his landlord’s title, without either surrendering possession to him, or attorning, or at least giving notice to his landlord that he shall claim under another and a valid title. Hilbourn v. Fogg, ante, 11 Morse v. Goddard, 13 Met. 177. *14Boston v. Binney, 11 Pick. 8. Zeller’s lessee v. Eckert, 4 How. 295. The only title which the defendant proposed to claim under was that of his wife, from whom he could derive no title by contract or grant. Thomson v. O’Sullivan, 6 Allen, 303. Gay v. Kingsley, 11 Allen, 345. The defendant therefore showed no title in himself, and no defence to this action. Judgment against him will not affect his wife’s title.

Exceptions overruled.